Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims recite a series of steps such as 
-"(a)assessing the time waveform machine vibration data from a memory or storage device…(b)determining an integer number M of waveform samples from the time waveform machine vibration …(c) deriving an asymptotically decaying DC bias component…(d) extrapolating the asymptotically decaying DC bias component…(e) subtracting the asymptotically decaying DC bias component from the time waveform machine vibration data, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technical as problems with the machine; and (f) performing a Fast Fourier Transform on the time waveform machine vibration data to generate the vibration spectrum" (claim 1); steps (a)-(e) (claim 7); steps (a)-(e )(claim 9); and steps (a)-(f)(claim 16); therefore, claims are process.

Step 2A, Prong 1: Judical Exception recited? Yes.
The claims recite the limitations, such as "(c) deriving an asymptotically decaying DC bias component…(d) extrapolating the asymptotically decaying DC bias component…(e) subtracting the asymptotically decaying DC bias component from the time waveform machine vibration data, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technical as problems with the machine; and (f) performing a Fast Fourier Transform on the time waveform machine vibration data to generate the vibration spectrum (Claim 1); (b) fitting a polynomial or exponential equation to the time waveform machine vibration data; (c)calculating an asymptotically decaying DC bias component in the time waveform machine vibration data using the polynomial or exponential equation fitted in step (b); (d) subtracting the asymptotically decaying DC bias component from the time waveform machine vibration, data, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subjected to misinterpretation by a technician as problems with the machine; and (e)performing a Fast Fourier Transform on the time waveform machine vibration data to generate the vibration spectrum (claim 7)"; "(d) fitting a polynomial or exponential equation to the time waveform machine vibration data; and (e)calculating the asymptotically decaying DC bias component….performing either the first method or the second method …subtracting the asymptotically decaying DC bias component; subtracting….performing a Fast Fourier Transform… (claim 9)"; "(c) deriving….(d) subtracting…(e)analyzing…. (claim 16)" which under its broadest interpretation recites a mathematical calculation. The group of "mathematical concepts" in the 2019 PED includes "mathematical calculations" as an exemplar of an abstract idea. 2019 PED Section I, 84, Fed. Reg. at 52. Thus the recited limitation falls into the "mathematical concept" grouping of abstract ideas. This limitation also fails into the "mental process" group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g. scientist and engineers have been solving the Arrhenius equation in their minds since it was first proposed in 1889. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See Octo Update at Section I(C)(ii) and (iii). Further, the claims recite "machine" or "technican" which are a mere indication of field of use. Therefore, the analysis must proceed to step 2A Prong Two. 
Step 2A, Prong 2: Integrated into a practical Application? No. 
This judicial exception is not integrated into a practical application because there are non of additional element recited in the claims beyond the judicial exception. The claim recites a series of steps such as "(c) deriving an asymptotically decaying DC bias component…(d) extrapolating the asymptotically decaying DC bias component…(e) subtracting the asymptotically decaying DC bias component from the time waveform machine vibration data, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technical as problems with the machine; and (f) performing a Fast Fourier Transform on the time waveform machine vibration data to generate the vibration spectrum (Claim 1) (and similar steps in claims 7, 9, and 16)" when viewed individually or a whole does not integrate into a practical application because they are merely data gathering.
Step 2B: No. The recited limitations in independent claims 1, 7, 9, and 16  
such as "(c) deriving an asymptotically decaying DC bias component…(d) extrapolating the asymptotically decaying DC bias component…(e) subtracting the asymptotically decaying DC bias component from the time waveform machine vibration data, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technical as problems with the machine; and (f) performing a Fast Fourier Transform on the time waveform machine vibration data to generate the vibration spectrum (Claim 1) (and similar steps in claims 7, 9, and 16)" are merely data gathering. The recited "(generated) vibration spectrum" in step f (claim 1 and similar steps in claims 7, 9, and 16) are merely insignificant extra-solution activity and are merely data. Such data has unlimited use which cannot provide an inventive concept. 
Therefore claims 1, 7, 9, and 16 are ineligible. 
Claims 2-6, 8, 10-15, and 17-20 are rejected for the same reasons as the claims recite a judicial exception which is not integrated into a practical application nor provide an inventive concept. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahara et al. (hereinafter "Sahara")(USPAP. 20080033695).
Regarding claim 16, Sahara discloses a computer implemented method for processing time waveform machine vibration data that are indicative of operational characteristics of a machine, comprising:
(a) generating a vibration waveform in real time using a vibration sensor attached to the machine (Fig. 1, Abstract; Pars. 223, 248, 263, 264, 271, 295, Abstract, lines 1 and 2, Pars. 38-41); 
 (b) receiving the vibration waveform (Abstract, lines 1 and 2, Pars. 38-41, 223, 248, 263, 264, 271, 295); 
(c) deriving a DC component of the vibration waveform based on a running average of the vibration waveform (Pars. 42-50, 157, 240, 245);
 (d) subtracting the DC component of the vibration waveform from the vibration waveform, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the vibration waveform, which spurious low frequency components are subject to misinterpretation by a technician as problems with the machine (Pars. 42-50, 157, 240, 245, 278, 288. Sahara discloses during this process, the average value is calculated to remove a DC component from the envelope. Par 319: DC component is removed. Through the absolute value process (envelop process), a signal in a low band of less than 1 kHz, for which the originating factor is a bearing defect, becomes visible); 
(e) analyzing the vibration waveform to detect a change in an operational characteristic of the machine (Par. 245. Abnormality diagnosis of the bearing can be accurately and efficiently performed. Par 319: DC component is removed. Through the absolute value process (envelop process), a signal in a low band of less than 1 kHz, for which the originating factor is a bearing defect, becomes visible); 
and (f) storing the vibration waveform on a non-transitory computer-readable medium (Abstract; Pars. 67, 118, 260, 339, 351).
Regarding claim 17, Sahara discloses wherein step (b) comprises receiving the vibration waveform directly from the vibration sensor (Pars. 36, 37, 80, 81, 85, 223, 248, 264, 271, 295).
Regarding claim 18, Sahara discloses wherein step (b) comprises receiving the vibration waveform as stored data from a memory (Pars. 99, 100).
Regarding claim 19, Sahara discloses storing the vibration waveform in a memory that is located locally with the vibration sensor (Pars. 67, 118, 260).
Regarding claim 20, wherein step (e) comprises performing an FFT on the vibration waveform to produce the vibration spectrum (Pars. 5, 225, 228, and 245).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Bowers et al. (hereinafter "Bowers")(USPAP. 20180217109) discloses Vibration data indicative of the health of a machine is collected using a vibration sensor connected to a vibration data collector. After the vibration sensor has been attached to a measurement point on the machine, vibration data is collected that includes a bin of data having a begin time and an end time, and the vibration data is stored in memory of the vibration data collector. First and second average amplitudes of the bin of vibration data collected during first and second time windows in the measurement time period are determined. The slope of the vibration data is calculated based on the ratio of the amplitude difference between the first and second average amplitudes and the time difference between the first and second time windows. The vibration data is either retained in the memory or discarded based on the comparison of the slope to a threshold level (Abstract; Pars. 48-58).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "(c) deriving an asymptotically decaying DC bias component in the time waveform machine vibration data using a moving average of the M number of waveform samples; (d) extrapolating the asymptotically decaying DC bias component from the begin time of the waveform back to an earlier time and from the end time of the waveform forward to a later time; (e) subtracting the asymptotically decaying DC bias component from the time waveform machine vibration data, thereby reducing spurious low frequency components that would other wise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technician as problems with the machine" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 7, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "(c)calculating an asymptotically decaying DC bias component in the time waveform machine vibration data using the polynomial or exponential equation fitted in step (b)…(d) subtracting the asymptotically decaying DC bias component from the time waveform machine data, thereby reducing spurious low frequency Page 3 of 774503.P1 components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technician as problems with the machine" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 9, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein " (b) deriving the asymptotically decaying DC bias component in the time waveform machine vibration data using a moving average of the M number of waveform samples; and (c) extrapolating the asymptotically decaying DC bias component from the begin time of the waveform back to an earlier time and from the end time of the waveform forward to a later time, Page 4 of 774503.P1 and wherein the second method comprises: (d) fitting a polynomial or exponential equation to the time waveform machine vibration data; and (e) calculating the asymptotically decaying DC bias component using the polynomial or exponential equation fitted in step (d), - performing either the first method or the second method to determine the asymptotically decaying DC bias component; - subtracting the asymptotically decaying DC bias component from the time waveform machine vibration data, thereby reducing spurious low frequency components that would otherwise be present in a vibration spectrum generated from the time waveform machine vibration data, which spurious low frequency components are subject to misinterpretation by a technician as problems with the machine" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-6, 8, and 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	September 23, 2022